
	

115 SRES 100 IS: Condemning illegal Russian aggression in Ukraine on the three year anniversary of the annexation of Crimea.
U.S. Senate
2017-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 100
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2017
			Mr. Brown (for himself, Mr. Portman, Mr. Durbin, Mr. McCain, Mrs. Shaheen, Mr. Rubio, Mr. Coons, Mr. Gardner, Ms. Klobuchar, Mr. Cornyn, Mr. Peters, Mr. Toomey, Mr. Blumenthal, Mr. Casey, Mrs. Feinstein, and Mr. Johnson) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Condemning illegal Russian aggression in Ukraine on the three year anniversary of the annexation of
			 Crimea.
	
	
 Whereas the illegal Russian military occupation of the Crimea region of Ukraine is an affront to international norms, an unprovoked aggression, and a threat to regional stability;
 Whereas Russian President Vladimir V. Putin has a history of regional aggression, including the Russian invasion of the South Ossetia and Abkhazia regions of the Georgia in 2008 and intervention in favor of the breakaway region of Transnistria in Moldova in 1991–1992;
 Whereas Article II of the Charter of the United Nations states that all members shall refrain in their international relations from the threat or use of force against the territorial integrity or political independence of any state;
 Whereas, in 1994, the United States, the Russian Federation, the United Kingdom, and Ukraine signed the Budapest Memorandum, in which all parties pledged to respect and uphold Ukraine’s sovereignty and territorial integrity in exchange for Ukraine voluntarily giving up the world’s third-largest nuclear arsenal, which it inherited following the collapse of the Soviet Union;
 Whereas a failure of the United States to uphold the terms of the Budapest Memorandum would have significant consequences for the credibility of United States guarantees related to nuclear nonproliferation and undermine America’s commitment to the principle of the inviolability of national borders;
 Whereas an association agreement between Ukraine and the European Union was signed in 2014, a move which will strengthen ties with Europe and which President Poroshenko described as Ukraine’s most important day since it secured its independence in 1991;
 Whereas, on February 28, 2014, Russian forces in unmarked uniforms occupied strategic civil and military infrastructure in Crimea and provided support to pro-Russian militias and activists as part of a coordinated strategy to seize control of Crimea and create the illusion of an organic, local rebellion against oppressive Ukrainian authorities;
 Whereas, on March 18, 2014, following a fraudulent public referendum that was boycotted by most Crimean Tatars and Ukrainians and conducted under the shadow of Russian military forces, President Putin signed a treaty annexing Ukraine’s Crimea region, which was immediately met with condemnation by the United States and the international community;
 Whereas, on July 17, 2014, Malaysia Airlines flight MH17 was shot down near the village of Grabove over rebel-held territory, killing the nearly 300 people onboard, an attack for which the Dutch Safety Board concluded that the Russian-backed separatists were responsible;
 Whereas the Government of Ukraine and Russian-backed rebels agreed to a now-failed cease-fire (Minsk I) on September 5, 2014, which called for the withdrawal of illegal armed groups as well as militants and mercenaries from the territory of Ukraine; Whereas a Memorandum was signed by parties to Minsk I on September 19, 2014, outlining their understanding of and obligations to the agreement;
 Whereas the fragile cease-fire established by the Minsk I agreement deteriorated following heavy fighting in the Donetsk region, which included operations by Russian-led separatists and regular Russian forces;
 Whereas the Minsk II Agreement signed on February 12, 2015, by the Russian Federation, Ukraine, Germany, and France, included the withdrawal of all foreign armed groups, weapons, and mercenaries;
 Whereas, on February 25, 2015, General Philip Breedlove, NATO Supreme Allied Commander, said that the state of affairs in Ukraine is getting worse every day and the Russian Federation has no intention of retreating from Ukraine until its objectives are accomplished;
 Whereas Russian-backed separatists continue to shell parts of Ukraine and separatists have executed Ukrainian servicemembers, both in direct violation of the negotiated cease-fire;
 Whereas aggression by Russian-led separatist forces in Avdiivka in early February 2017 sparked the worst fighting since 2015 and resulted in significant damage to civilian infrastructure and the displacement of thousands of civilians;
 Whereas, despite President Poroshenko’s statement that Crimea is still Ukraine, and in the face of Resolution 68/262 adopted by the United Nations General Assembly on March 27, 2014, which reiterated the sovereignty and territorial integrity of Ukraine and stated that the referendum held on March 16, 2014, had no validity [and] cannot form the basis for any alteration of the status of the Autonomous Republic of Crimea or of the city of Sevastopol, the Government of the Russian Federation continues to refer to Crimea as a region of the Russian Federation, declaring that of course the subject of our region is not up for discussion;
 Whereas the United Nations General Assembly adopted Resolution 71/205, which condemned the abuses, measures and practices of discrimination against the residents of the temporarily occupied Crimea, including Crimean Tatars, as well as Ukrainians and persons belonging to other ethnic and religious groups, by the Russian occupation authorities;
 Whereas, during a hearing held by the Committee on Foreign Relations of the Senate on March 10, 2015, former United States Ambassador to Ukraine John E. Herbst cautioned that President Putin is attempting to overturn the post-Cold War order established in Europe and Eurasia;
 Whereas the Government of the Russian Federation has previously cut off natural gas to Ukraine as a bargaining chip;
 Whereas the Government of the Russian Federation has gone to great lengths to hide evidence of its military support, including deploying mobile crematoriums to dispose of the bodies of servicemembers and classifying the deaths of its servicemembers during peacetime a state secret;
 Whereas the Government of the Russian Federation is directly arming, training, supplying, and commanding separatist forces in eastern Ukraine, and Russian military personnel maintain a regular presence inside the territory of Ukraine;
 Whereas Russia vetoed United Nations Security Council Resolution 2015/562, which would have established an international tribunal to prosecute those responsible for the downing of Malaysia Airlines flight MH17;
 Whereas OSCE vehicles have been attacked in an attempt to intimidate Special Monitoring Mission (SSM) personnel, with the deputy head of mission Alexander Hug noting the attacks seemed to be aimed at stopping the OSCE from reporting what is going on [in Donetsk];
 Whereas Ukraine’s National Security Council outlined a new military doctrine in September 2015 that declared Ukraine’s intention to achieve the criteria for joining NATO;
 Whereas Ukrainian leaders, including President Petro Poroshenko, have stated the Government of Ukraine’s desire to pursue closer cooperation with NATO with the goal of potentially joining NATO in the future, with Rada Speaker Andriy Parubiy stating in June 2016 that he is convinced that for Ukraine, at the time of Russian aggression, NATO membership is the strategic direction of our development;
 Whereas the United Nations has reported that, since the beginning of the conflict, almost 10,000 people have been killed, including more than 2,000 civilians;
 Whereas the United Nations International Children’s Emergency Fund (UNICEF) reports that nearly 600,000 children living in eastern Ukraine have been deeply affected by the conflict and that 1,000,000 children in Ukraine are in urgent need of humanitarian assistance, and the European Union reports that a total of 3,800,000 people are in need of humanitarian assistance;
 Whereas the United Nations Working Group on Mercenaries in March 2016 raised deep concern about the conflict in Ukraine and called on Ukraine to ensure accountability for human rights violations committed by foreign armed actors; Whereas the United Nations High Commissioner for Human Rights reports several instances of pro-unity supporters and Crimean Tatar activists being abducted or found dead in circumstances resembling a summary execution alleged to be committed by the de facto authorities of Crimea, or with their authorization, support or acquiescence;
 Whereas journalists have come under attack or arrest for speaking out against Russian aggression, such as Pavel G. Sheremet, who was killed by a car bomb in July 2016, and Mykola Semena, a reporter for Radio Free Europe/Radio Liberty arrested in Crimea and currently on trial for writing that Crimea was part of Ukraine;
 Whereas NATO pledged, during the July 2016 NATO summit in Warsaw, to provide additional training and technical support to the Ukrainian military and re-endorsed a Comprehensive Assistance Package that will ensure the Government of Ukraine receives further advisory support, enhanced defense capabilities, and military training;
 Whereas the United States Government has committed over $600,000,000 in security assistance to Ukraine since 2014;
 Whereas Congress has authorized the provision of defensive lethal assistance to Ukraine in the Ukraine Freedom Support Act (Public Law 113–272), the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92), and the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328);
 Whereas, in 2014, President Barack Obama issued Executive Orders 13660, 13661, 13662, and 13685, which imposed sanctions blocking property of certain persons and prohibiting transactions with respect to the Crimea Region of Ukraine as a result of Russia’s illegal annexation and military aggression in Ukraine;
 Whereas NATO Secretary General Jens Stoltenberg stated on November 21, 2016, that NATO will never recognize the illegal annexation of Crimea, and [NATO] continue[s] supporting the territorial integrity and sovereignty of Ukraine;
 Whereas, on February 3, 2017, United States Ambassador to the United Nations Nikki Haley stated, Crimea is a part of Ukraine. Our Crimea-related sanctions will remain in place until Russia returns control over the peninsula to Ukraine.;
 Whereas, on February 16, 2017, Secretary of State Rex Tillerson stated, As we search for new common ground we expect Russia to honor its commitment to the Minsk agreements and work to de-escalate violence in Ukraine.;
 Whereas, on March 13, 2017, the European Union extended sanctions against Russian individuals and entities imposed because of the annexation of Crimea by the Russian Federation;
 Whereas United Nations Secretary-General António Guterres on February 21, 2017, stated that the United Nations remains committed to supporting the peaceful resolution of the conflict in a manner that fully upholds the sovereignty, territorial integrity, and independence of Ukraine;
 Whereas President Putin has made alarming claims about his views on Russian territoriality, stating that Russia’s border doesn’t end anywhere, and has since announced that he [does not] regret anything about annexing Crimea; and
 Whereas Ukraine celebrated its 25th year of independence on August 24, 2016: Now, therefore, be it  That the Senate—
 (1)condemns the Government of the Russian Federation’s illegal, unprovoked military occupation of the Crimea region of Ukraine and continued aggression in eastern Ukraine, and reiterates that it is the policy of the United States not to recognize the de jure or de facto sovereignty of the Russian Federation over Crimea or any other seized area in Ukraine, its airspace, or its territorial waters;
 (2)supports the vigorous enforcement of sanctions and opposes the lifting of sanctions as long as Russia continues its military aggression in Ukraine in violation of the Minsk II Agreement;
 (3)calls on the Government of the Russian Federation to immediately end its support for the separatists in eastern Ukraine, allow Ukraine to regain control of its internationally recognized borders, and withdraw its military presence in eastern Ukraine, including Crimea;
 (4)declares that the United States Government must never recognize the illegal annexation of Crimea by the Russian Federation;
 (5)urges the President of the United States, in coordination with United States allies, to stand by Ukraine, condemn continued Russian aggression, and use all possible tools to combat Russian belligerence, including increased economic sanctions, defensive lethal assistance, and democracy and humanitarian assistance, as authorized by the Ukraine Freedom Support Act, the Fiscal Year 2016 National Defense Authorization Act, and the Fiscal Year 2017 National Defense Authorization Act;
 (6)urges the President of the United States to continue United States support for the Ukrainian economy and civil society, including continued support by international financial institutions, such as the International Monetary Fund;
 (7)condemns efforts by the Government of the Russian Federation to intimidate and coerce nations in Eastern Europe from strengthening their ties with NATO and the European Union;
 (8)supports efforts by the United States Government and United States allies to strengthen the energy sector in Ukraine in order to reduce Ukraine's dependence on natural gas imported from the Russian Federation;
 (9)acknowledges the Government of Ukraine for its commitment to reform and encourages it to continue implementation of key reforms, including judicial reform, greater parliamentary oversight, further implementation of anti-corruption initiatives, including prosecutions and convictions of major figures involved in corruption schemes, budget and procurement transparency and accountability across government, civilian control of the military, and improved end-use monitoring and sustainment plans for United States security assistance items;
 (10)urges the President of the United States not to agree to any final settlement of the conflict in Ukraine without the consent of the Government of Ukraine;
 (11)pledges continued support for all democratic allies and partners of the United States facing increased Russian aggression;
 (12)reaffirms the commitment of the United States to the Budapest Memorandum on security assurances; (13)reiterates the obligation of all nations under the United Nations Charter to respect the territorial integrity and sovereignty of other nations;
 (14)encourages United States allies in Europe to continue their coordinated efforts to counter Russian aggression in the region, including economic sanctions, increased defense spending, and greater action against Russian disinformation and propaganda in order to make clear that Russian efforts will not go unchecked;
 (15)calls on the Government of the Russian Federation to provide greater access to the Organization for Security and Co-operation in Europe’s (OSCE) Special Monitoring Mission (SMM) in order to ensure credible international monitoring of compliance with the Minsk agreement; and
 (16)calls on the Government of the Russian Federation to engage seriously in dialogue with the Government of Ukraine—in coordination with key international partners—in order to come to an agreement that respects Ukraine’s sovereignty, ensures regional stability, and puts both nations on the path towards a permanent cease-fire.
